Case 21-00040_ Filed 05/04/21 Entered 05/04/21 11:14:13 Doc#35 Page 1of 40

10
11
12
13
14
15
16
17
18
19
20
21
22

23

ed29e301gc

HONORABLE GARY SPRAKER
Christine M. Tobin-Presser, AK Bar No. 1905032
Thomas A. Buford, AK Bar No. 1805046
601 Union Street, Suite 5000
Seattle, WA 98101-2373
Phone: 206-292-2110 F Ll E D
Facsimile: 206-292-2104 MAY 4 2021
ctobin@bskd.com oe
tbuford@bskd.com CLERK

U.S. BANKRUPTCY COURT
BY DEPUTY CLERK
UNITED STATES BANKRUPTCY COURT
DISTRICT OF ALASKA
In re
No. 21-00040
RB ENTERPRISES, LLC,
Debtor.

 

 

 

DECLARATION OF ROBERT GROSS IN SUPPORT OF DEBTOR’S MOTION
AUTHORIZING DEBTOR TO DISMISS BANKRUPTCY CASE

Robert Gross declares as follows:

Ls | am the manager of RB Enterprises, LLC (the “Debtor’’), debtor-in-possession herein.
| make this declaration in support of the Debtor’s Motion Authorizing Debtor to Dismiss Bankruptcy
Case (the “Dismissal Motion”). Capitalized terms herein have the meaning identified in the Dismissal
Motion unless otherwise indicated.

2. The Debtor filed its Bankruptcy Case on March 1, 2021 to avoid a potential forfeiture
of its primary and sole income-producing asset, its 50% membership interest in IT, LLC, to the other

50% member, Mystery Ranch, LLC.

BUSH KORNFELD LLP
DECLARATION OF ROBERT GROSS -— Page | LAW OFFICES
601 Union St., Suite 5000
Seattle, Washington 98101-2373
‘Telephone (206) 292-2110
Facsimile (206) 292-2104

 
Case 21-00040 Filed 05/04/21 Entered 05/04/21 11:14:13 Doc#35 Page 2 of 40

10
11
12
13
14
15
16
17
18
19
20
21
22
23

ed29e301g¢

 

 

3s IT, LLC owns and operates the Inlet Tower Hotel & Suites in Anchorage, Alaska (the
“Hotel”).

4, The Debtor’s members are myself and my wife, Melodie Gross. Mystery Ranch’s
members are Jack Barrett (“Barrett”) and Dawn Barrett.

5. Almost a decade ago, Barrett and I embarked on two discrete business ventures,
acquiring and operating the Hotel in Anchorage and developing and selling certain real estate in Utah.
I served as manager of IT, LLC, overseeing the Hotel operations, while Barrett oversaw the Utah
project.

6. For much of our relationship, Barrett, I, and our affiliated entities (the “Barrett
Entities,” and the “Gross Entities,” respectively) have been involved in multiple lawsuits in three
separate states. Certain of the litigation culminated in a judgment against the Debtor, nonpayment of
which would likely have resulted in forfeiture of the Debtor’s interest in IT, LLC, absent the
Chapter 11 filing.

7. Through a successful mediation on March 17, 2021, the Gross Entities and the Barrett
Entities reached a comprehensive settlement, the terms of which are described in the Settlement
Motion.

8. As to the Debtor, the settlement provides that Mystery Ranch will release any claims
against the Gross Entities and the Debtor and transfer its interest in IT, LLC to the Debtor. As a result
of this settlement, the Debtor no longer needs the protection of Chapter 11 in order to preserve its
primary asset, its interest in IT, LLC, and the Hotel’s operations can continue to service the joint
obligations of IT, LLC and the Debtor according to their terms.

9, The majority of the Debtor’s non-insider obligations consist of the obligations incurred

in the operation of the Hotel, as to which the Debtor co-obligated itself with IT, LLC. As the revenue

BUSH KORNFELD LLP
DECLARATION OF ROBERT GROSS -— Page 2 LAW OFFICES
601 Union St., Suite 5000
Seattle, Washington 98101-2373
Telephone (206) 292-2110
Facsimile (206) 292-2104

 
Case 21-00040 Filed 05/04/21 Entered 05/04/21 11:14:13 Doc#35 Page 3 of 40

10
11
12
13
14
15
16
17
18
19
20
21
22

23

ed29e301gc

producing entity, IT, LLC has historically serviced these obligations and would continue to do so

post-dismissal.

10. The following identifies and describes each scheduled claim and its disposition upon

dismissal of the Bankruptcy:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claimant Amount Disposition

Mystery Ranch 420,267 Claim released in settlement

32 Mile Investments, LLC 152,508.00 Insider Claim for money loaned. Will be repaid through
distributions by IT, LLC in the ordinary course

AK Denali Leasing, LLC 2,000.00 Insider Claim for loans. Will be repaid through distributions
by IT, LLC in the ordinary course.

Boyd Chandler Falconer 229,000.00 Claim will be paid by co-obligors

Robert Gross 720,215.58 Insider Claim for money loaned. Will be repaid through
distributions by IT, LLC in the ordinary course

Tower Properties Construction, Inc. | 33,000.00 Insider Claim for money loaned. Will be repaid through
distributions by IT, LLC in the ordinary course

Business Financial Services 211,962 Claim for funds loaned to IT, LLC, guaranteed by Debtor.
Will be repaid by IT, LLC according to loan terms.

Alaska Housing Finance 5,920,842.00 | Claim for funds loaned to IT, LLC upon which Debtor is a co-

Corporation borrower. Claimant unsecured as to Debtor, secured in Hotel.
Has been and will continue to be repaid by IT, LLC according
to loan terms.

Alaska Housing Finance 2,286,297.00 | See above.

Corporation

Amex Blue 2,000.00 Credit card used in IT, LLC operations and which IT, LLC will
continue to utilize and service.

Amex Lowes 24,800.00 Credit card used in IT, LLC operations and which IT, LLC will
continue to utilize and service.

Bank of America VISA 35,500.00 Credit card used in IT, LLC operations and which IT, LLC will
continue to utilize and service.

Home Depot 1,000.00 Credit card used in IT, LLC operations and which IT, LLC will
continue to utilize and service.

Small Business Financial Solutions 120,415.00 Claim for funds loaned to IT, LLC, guaranteed by Debtor.

 

 

Will be repaid by IT, LLC according to loan terms.

 

 

 

11. The remaining claims total $2,800.00, consisting of Small Business Administration

($2,000), AT&T Mobility ($350), FedEx ($100), General Communications, Inc. ($100) and Office

Depot ($250). I will contribute funds to assure full payment of these claims.

DECLARATION OF ROBERT GROSS — Page 3

BUSH KORNFELD LLP
LAW OFFICES
601 Union St., Suite 5000
Seattle, Washington 98101-2373
Telephone (206) 292-2110
Facsimile (206) 292-2104

 

 
Case 21-00040 Filed 05/04/21 Entered 05/04/21 11:14:13 Doc#35 Page 4of 40

ho

©

10

11

12

13

14

15

17
18
19
20
21

NI
qr

ed29e301gc

 

 

12. In addition to the necessity for this Court’s approval of the Settlement Motion, the
terms of the setileiment must also be approved by the Bankrupicy Court for the Disirict of Anzona in
the individual bankruptcy of Barrett! and the bankruptcy of his affiliate, Meritage Companies, LLC.’

13. The Debtor cannot securely exit its own Bankruptcy without approval by the Arizona
bankruptcy court of the various provisions relating to the Debtor and the releases thereof.

14. I declare under penalty of perjury under the laws of the state of Alaska that the
foregoing information is true and correct.

DATED this 30 day of April, 2021.

ROBERT GR

 

' Case No. 2:20-bk-07712-MCW (Bankr. D. Ariz.)

2 Case No. 2:20-bk-07718-MCW (Bankr. D. Ariz.)

BUSH KORNFELD Lip
DECLARATION OF ROBERT GROSS - Page 4 LAW OFFICES
601 Union St, Suite 5000
Seattle, Washington 98101-2373
Telephone (206) 292-2110
Facsumile (206) 292-2104

 
